UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7562



EUGENE RAFFALDT,

                                             Petitioner - Appellant,

          versus


GARY   MAYNARD,   Director,  South   Carolina
Department of Corrections; CHARLES M. CONDON,
Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-01-3191-2-23AJ)


Submitted:   January 16, 2003             Decided:   January 24, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Raffaldt, Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eugene Raffaldt seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Raffaldt has not made a substantial showing

of the denial of a constitutional right.      See Raffaldt v. Maynard,

No. CA-01-3191-2-23AJ (D.S.C. Sept. 30, 2002).          Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2